TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00084-CV


                                        D. R., Appellant

                                                   v.

                Texas Department of Family and Protective Services, Appellee


                FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
    NO. C2020-0451A, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                                           ORDER


PER CURIAM

                Appellant D. R. filed her notice of appeal on February 8, 2021. The appellate

record was complete on March 1, 2021, making appellant’s brief due on March 22, 2021. See

Tex. R. App. P. 38.6. On March 18, 2021, counsel for appellant filed a motion for extension of

time to file appellant’s brief.

                The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Terry Baker to file appellant’s

brief no later than April 12, 2021. If the brief is not filed by that date, counsel may be required

to show cause why he should not be held in contempt of court.

                It is ordered on March 19, 2021.
Before Chief Justice Byrne, Justices Baker and Smith




                                              2